Case 2:20-cr-00221-GRB Document 10-1 Filed 06/18/20 Page 1 of 1 PageID #: 31



                                  INFORMATION SHEET                                            CH

                            UNITED STATES DISTRICT COURT                  ★     J/JM 18 Mm          j,
                           EASTERN DISTRICT OF NEW YORK                                             *
                                                                          LOiXo iyiAND OFFICE
1.      Title of Case: United States v. Kenny Walker

2.      Related Magistrate Docket Number(s): 20-M-216

3.      Arrest Date: 2/28/2020                                 CR 20 221
4.      Nature of offense(s):   lEl Felony
                                □   Misdemeanor
                                                                           BROWN, J.
5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local    LOCKE, M. J«
        E.D.N.Y. Division of Business Rules): N/A

6.      Projected Length of Trial: Less than 6 weeks        iEl
                                     More than 6 weeks      □


7.      County in which crime was allegedly committed: Suffolk
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.'               □ Yes iEI No

9.      Has this indictment/information been ordered sealed?       DYes M No

10.     Have arrest warrants been ordered?                         DYes S No

11.     Is there a capital count included in the indictment?       DYes K No


                                             RICHARD P. DONOGHUE
                                             UNITED STATES-ATTORNEY

                                     By:
                                             Oren Gleich
                                             Assistant U.S. Attorney
                                             (718) 254-6569


        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
